 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   EMERSON LESLIE,
                                                             Case No.: 2:19-cv-01206-RFB-NJK
12           Plaintiff(s),
                                                                           ORDER
13   v.
                                                                       [Docket No. 7]
14   GENEVIEVE CRAGGS, et al.,
15           Defendant(s).
16         Pending before the Court is Plaintiff’s second motion to extend the deadline to file a proper
17 application to proceed in forma pauperis. Docket No. 7. Plaintiff alleges that N.D.O.C. is refusing
18 to provide him with the financial documentation required to proceed in forma pauperis. See id.
19 In light of that allegation, the Court INSTRUCTS the Clerk of the Court to electronically SERVE
20 a copy of this order and of Plaintiff’s motion (Docket No. 7) on the Nevada Attorney General’s Office,
21 by adding the Attorney General to the docket sheet. This does not indicate acceptance of service. To
22 the extent it disputes the factual allegation made in the motion regarding the in forma pauperis
23 paperwork, the Attorney General’s Office must file a response to the motion by October 31, 2019.
24         IT IS SO ORDERED.
25         Dated: October 17, 2019
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                     1
